Citation Nr: 0001245	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a gunshot to the right knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in June 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of December 1996 by the Roanoke, Virginia, 
Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claim for 
increased (compensable) rating for his service connected 
residuals of a gunshot wound right knee is well grounded, in 
that he has presented a plausible claim.  38 U.S.C.A. § 
5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claims.  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).

The RO has assigned a 30 percent rating for the veteran's 
service-connected residuals of a gunshot wound right knee 
under Diagnostic Code (DC) 5257 of VA's Schedule for Rating 
Disabilities (Schedule).


It is established United States Court of Veterans Appeals 
(Court) doctrine that, in assigning a disability evaluation, 
VA must consider the effects of the disability upon ordinary 
use and flare-ups, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1998).

The current medical evidence confirms the presence of 
arthritis involving the right knee.  The representative in an 
August 1999 Informal Hearing, in effect, raised the issues 
service connection for arthritis of the right knee and 
neurological deficiencies of the right lower extremity 
resulting from the common peroneal nerve entrapment on a 
secondary basis and requests separate ratings.  The Board 
finds that these issues are intertwined with the issue in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

In this regard, a VA General Counsel Opinion, VAOPGCPREC 23-
97 (July 1997), it was held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
(5010) for limitation of motion and 5257.  Also, VAOPGCPREC 
9-98 (August 1998) indicates that when a knee disability is 
rated under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating.

A hearing was held before a member of the Board sitting at 
Washington, D. C. in August 1999.  At that time the veteran 
indicated that he was going to have a right knee replacement 
in September 1999.  Subsequently received was documentation 
from the VA that the surgery was scheduled for September 2, 
1999.  In view of these facts, the Board is of the opinion 
that additional development is warranted.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private, pertaining to current treatment 
for the right knee disability.  The 
veteran should be informed that he is 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992).

2.  It is requested that the RO obtain 
copies of the medical records from the VA 
facility in Richmond, Virginia, covering 
the period from December 1998 to the 
present, to include the records 
concerning the right knee replacement.  

3.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service-
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X- rays.  
The examiner must be afforded an 
opportunity to review the veteran's 
claims file and Remand prior to the 
examination.  Depending on the 
postoperative condition of the right 
knee, the knee should be examined for 
limitation of motion.  The examiner 
should be requested to note the normal 
ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the knee 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  It is further 
requested that the examiner identify any 
muscle group involved.

The examiner is requested to render 
opinions as to whether it is as likely as 
not that service connected residuals of a 
gunshot wound right knee caused or 
aggravates the arthritis (present prior 
to the surgery), any neurological 
disability involving the right lower 
extremity (if diagnosed).  Allen v. 
Brown, 7 Vet.App. 439 

4.  Thereafter, the RO should adjudicate 
the issues of service connection for 
arthritis of the right knee and any 
neurological disability involving the 
right lower extremity (if diagnosed) on 
direct and secondary bases, to include 
consideration of Allen and whether 
separate disability ratings are 
warranted.  If the benefits sought are 
not granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue currently on appeal, to again 
include consideration of the provisions 
set out in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998).  If applicable, the RO 
should consider the rating criteria both 
the old and the new (effective in July 
1997) rating criteria for muscle injury.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond. Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	




 



